                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MEHIER TAAMNEH, et al.,                             Case No. 17-cv-04107-EMC
                                   8                    Plaintiffs,
                                                                                             ORDER GRANTING DEFENDANTS’
                                   9             v.                                          MOTION TO DISMISS
                                  10     TWITTER, INC., et al.,                              Docket No. 62
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs are relatives of Nawras Alassaf, a citizen of Jordan who was killed on January 7,
                                  14   2017, when Abdulkadir Masharipov, an individual affiliated with ISIS, attacked the Reina
                                  15   nightclub in Istanbul, Turkey. Plaintiffs have sued three social media companies, namely, Twitter,
                                  16   Inc.; Google, Inc. (for its YouTube product); and Facebook, Inc. According to Plaintiffs,
                                  17   Defendants have, e.g., provided material support to a terrorist or terrorist organization in violation
                                  18   of the Antiterrorism Act (“ATA”), see 18 U.S.C. §§ 2333(a), 2339A, 2339B, 2339C, and aided
                                  19   and abetted and/or conspired with a person who committed an act of international terrorism in
                                  20   violation of the Justice Against Sponsors of Terrorism Act (“JASTA”), which amended the ATA.
                                  21   See id. § 2333(d); see also 130 Stat. 852 (2016). Currently pending before the Court is
                                  22   Defendants’ motion to dismiss Plaintiffs’ first amended complaint (“FAC”).
                                  23          Having considered the parties’ briefs and the oral argument of counsel, the Court hereby
                                  24   GRANTS Defendants’ motion to dismiss.
                                  25                      I.          FACTUAL & PROCEDURAL BACKGROUND
                                  26   A.     Allegations in FAC
                                  27          In their FAC, Plaintiffs allege as follows.
                                  28          ISIS uses Defendants’ social media platforms “to promote and carry out its terrorist
                                   1   activities.” FAC ¶ 11. For example, ISIS uses Defendants’ platforms to do the following. See

                                   2   FAC ¶ 12.

                                   3               •   Recruit. See FAC ¶¶ 142-43 (alleging that “[o]ne of ISIS’s primary uses of

                                   4                   Defendants’ sites is a recruitment platform, particularly to draw fighters from

                                   5                   Western countries” and that ISIS recruiters and potential recruits “often

                                   6                   communicate via Defendants’ Direct Messaging capabilities”); FAC ¶ 144

                                   7                   (alleging that “ISIS members use Defendants to pose instructional guidelines and

                                   8                   promotional videos referred to as ‘mujatweets’”).

                                   9               •   Raise funds. See FAC ¶¶ 153, 155 (alleging that ISIS “uses Defendants to raise

                                  10                   funds for its terrorist activities” – e.g., calls for donations are made and donors are

                                  11                   asked to contact ISIS).

                                  12               •   Spread propaganda. See FAC ¶ 168 (alleging that “Defendants’ platforms enable
Northern District of California
 United States District Court




                                  13                   ISIS to communicate its message directly to intended audiences without having to

                                  14                   go through the filter of commercial media”).

                                  15               •   Plan terror attacks and give instructions for terror attacks. See FAC ¶ 169; see also

                                  16                   FAC ¶ 490 (alleging that “[o]ne of the stated goals of ISIS is to use social media

                                  17                   including Defendants[’] platforms to radicalize individuals to conduct attacks

                                  18                   throughout the world, including the United States”).

                                  19          According to Plaintiffs, prior to the Reina attack, “Defendants refused to actively monitor

                                  20   [their] online social media networks” and “generally only reviewed ISIS’s use of [their] services in

                                  21   response to third party complaints.” FAC ¶ 402; see also FAC ¶¶ 410, 414. In some instances,

                                  22   even after being alerted, Defendants found that ISIS did not violate their policies and allowed the

                                  23   ISIS-affiliated accounts to remain active. See FAC ¶ 403. In other instances, after Defendants

                                  24   blocked or suspended ISIS-affiliated accounts, they “did not make substantial or sustained efforts

                                  25   to ensure that ISIS would not reestablish the accounts using new identifiers.” FAC ¶ 404; see also

                                  26   FAC ¶ 469 (providing an example of a reestablished account).

                                  27          Plaintiffs maintain that “Defendants have tools by which [they] can [easily] identify, flag,

                                  28   review, and remove ISIS accounts.” FAC ¶ 463. See, e.g., FAC ¶ 479 (alleging that “a content-
                                                                                          2
                                   1   neutral algorithm could be easily developed that would prohibit” reestablished accounts where the

                                   2   account holder’s name was only minimally changed).

                                   3           On January 1, 2017, ISIS engaged in a terrorist attack at the Reina nightclub in Istanbul,

                                   4   Turkey. Dozens of people were injured or killed. Plaintiffs’ family member, Mr. Alassaf, was

                                   5   one of the persons who was killed. See FAC ¶ 325.

                                   6           ISIS’s use of Defendants’ social media platforms to, e.g., recruit, raise funds, spread

                                   7   propaganda, and plan and execute terror attacks, “has enabled [ISIS] to carry out or cause to be

                                   8   carried out, numerous terrorist attacks,” including that on the Reina nightclub. FAC ¶ 12; see also

                                   9   FAC ¶ 331 (alleging that “[t]he stated goal of ISIS to use social media, including Defendants’

                                  10   platforms, services, computers, and communications equipment, to assist in carrying out their

                                  11   terrorist attacks throughout the world”); FAC ¶ 333 (alleging that “Defendants’ services allow

                                  12   ISIS to carry out its terrorist activities, including recruiting, radicalizing, and instructing terrorists,
Northern District of California
 United States District Court




                                  13   raising funds, and creating fear”).1

                                  14           The Reina attack was carried out by Abdulkadir Masharipov. See FAC ¶ 334. Mr.

                                  15   Masharipov was radicalized in the years leading up to the attack. See FAC ¶ 341. He was

                                  16   “radicalized by ISIS’s use of social media.” FAC ¶ 493.

                                  17           Prior to the attack, there was a year-long coordination and communication between Mr.

                                  18   Masharipov and “Islamic State emir Abu Shuhada.” FAC ¶ 334; see also FAC ¶ 339 (alleging

                                  19   that, during his interrogation, Mr. Masharipov stated that he was given orders by an Islamic State

                                  20   emir “to travel to Turkey to establish himself, along with his wife and two children, and await

                                  21   further orders”). Approximately a week before the attack, Mr. Shuhada directed Mr. Masharipov

                                  22   to launch the attack. See FAC ¶ 343. At some point, ISIS gave Mr. Masharipov footage from

                                  23   inside the Reina nightclub which he “viewed ‘over and over’ to memorize the floor plan . . . and

                                  24   plan his attack.” FAC ¶ 371.

                                  25

                                  26   1
                                         In addition, “ISIS used Defendants’ platforms to specifically threaten Turkey that it would be
                                  27   attacked for participating in a coalition of nations against ISIS, to celebrate smaller attacks leading
                                       up to these major attacks, and to transform the operational lead of the Reina attack into a
                                  28   ‘celebrity’ among jihadi terrorists in the year leading up to the Istanbul attack via videos featuring
                                       his ISIS exploits in Syria, France and Belgium.” FAC ¶ 24.
                                                                                           3
                                   1          There is no indication, however, that ISIS used a social media platform to give Mr.

                                   2   Masharipov that footage. Nor do Plaintiffs allege that Mr. Masharipov used any of Defendants’

                                   3   platforms to communicate with ISIS.

                                   4   B.     Plaintiffs’ Theories of Liability

                                   5          Plaintiffs assert that Defendants provide material support to ISIS, or aid and abet ISIS, in

                                   6   the following ways.

                                   7             •   “Plaintiffs’ claims are based not upon the content of ISIS’s social media postings,

                                   8                 but upon Defendants[’] provision of the infrastructure which provides material

                                   9                 support to ISIS.” FAC ¶ 30 (emphasis added). For example, “[t]hrough

                                  10                 Defendants’ services, Defendants make potential ISIS recruits, members, and

                                  11                 leaders[] available to other ISIS operatives, thus providing personnel to ISIS itself.”

                                  12                 FAC ¶ 401.
Northern District of California
 United States District Court




                                  13             •   In addition, Plaintiffs assert that Defendants create “unique content by combining

                                  14                 the ISIS postings with advertisements selected by Defendants based upon ISIS’s

                                  15                 postings and the viewer looking at the postings and the advertisements.” FAC ¶ 32;

                                  16                 see also FAC ¶ 443 (making general allegations about targeted advertising); FAC ¶

                                  17                 424 (making allegations about Google); FAC ¶ 438 (making allegations about

                                  18                 Twitter); FAC ¶ 439 (making allegations about Facebook). Defendants profit from

                                  19                 the targeted advertising. See FAC ¶¶ 391-92 (alleging that “each Defendant places

                                  20                 ads on ISIS postings and derives revenue from the ad placement” and that the ads

                                  21                 are not placed randomly; rather, “they are targeted to the viewer using [a

                                  22                 Defendant’s] knowledge about the viewer as well as information about the content

                                  23                 being viewed”).

                                  24             •   Google has gone one step further and shared revenue earned from advertising with

                                  25                 ISIS. See FAC ¶¶ 31, 158, 427, 432 (alleging, inter alia, that “YouTube approves

                                  26                 of ISIS videos allowing for ads to be placed with ISIS videos” and “YouTube earns

                                  27                 revenues from these advertisements and shares a portion of the proceeds with

                                  28                 ISIS”).
                                                                                        4
                                   1           •   In addition, Google “recommends content to users based upon the content and what

                                   2               is known about the viewer. Google has [thus] recommended ISIS videos to users.”

                                   3               FAC ¶ 445 (emphasis added; also alleging on information and belief that “this is a

                                   4               common occurrence”). Twitter and Facebook make similar suggestions to a user or

                                   5               viewer. See FAC ¶ 459. “Effectively, Defendants serve as a broker or matchmaker

                                   6               between like-minded people, introducing users to other users and videos that they

                                   7               will be interested in based on the video and account information and

                                   8               characteristics.” FAC ¶ 460.

                                   9           •   Finally, each Defendant enables an account holder to distribute information

                                  10               through his or her social network (e.g., followers, friends, or subscribers or

                                  11               timeline or news feeds) on the social media platform maintained by each

                                  12               Defendant. See FAC ¶¶ 453-54.
Northern District of California
 United States District Court




                                  13   C.   Causes of Action

                                  14        Based on, inter alia, the above allegations, Plaintiffs assert the following causes of action:

                                  15        (1) Liability for aiding and abetting acts of international terrorism pursuant to 18 U.S.C. §

                                  16           2333(a) and (d).

                                  17        (2) Liability for conspiring in furtherance of acts of international terrorism pursuant to 18

                                  18           U.S.C. § 2333(a) and (d).

                                  19        (3) Provision of material support to terrorists in violation of 18 U.S.C. § 2339A and §

                                  20           2333(a).

                                  21        (4) Provision of material support and resources to a designated foreign terrorist

                                  22           organization in violation of 18 U.S.C. § 2339B(a)(1) and § 2333(a).

                                  23        (5) Negligent infliction of emotional distress.

                                  24        (6) Wrongful death.

                                  25        (7) Concealment of material support and resources to a designated foreign terrorist

                                  26           organization in violation of 18 U.S.C. § 2339C(c) and § 2333(a).

                                  27

                                  28
                                                                                       5
                                   1          (8) Provision of funds, goods, or services to or for the benefit of specially designated

                                   2              global terrorists in violation of Executive Order No. 13224, 31 C.F.R. Part 594, and 50

                                   3              U.S.C. § 1705.

                                   4                                         II.      DISCUSSION

                                   5   A.     Legal Standard

                                   6
                                                      To survive a [12(b)(6)] motion to dismiss for failure to state a claim
                                   7                  after the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S.
                                                      662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544
                                   8                  (2007), [a plaintiff’s] factual allegations [in the complaint] “must . . .
                                                      suggest that the claim has at least a plausible chance of success.” In
                                   9                  other words, [the] complaint “must allege ‘factual content that
                                                      allows the court to draw the reasonable inference that the defendant
                                  10                  is liable for the misconduct alleged.’”
                                  11                  . . . . [The Ninth Circuit has] settled on a two-step process for
                                                      evaluating pleadings:
                                  12
Northern District of California
 United States District Court




                                  13                          First, to be entitled to the presumption of truth,
                                                              allegations in a complaint or counterclaim may not
                                  14                          simply recite the elements of a cause of action, but
                                                              must contain sufficient allegations of underlying facts
                                  15                          to give fair notice and to enable the opposing party to
                                                              defend itself effectively. Second, the factual
                                  16                          allegations that are taken as true must plausibly
                                                              suggest an entitlement to relief, such that it is not
                                  17                          unfair to require the opposing party to be subjected to
                                                              the expense of discovery and continued litigation.
                                  18
                                  19   Levitt v. Yelp! Inc., 765 F.3d 1123, 1134-35 (9th Cir. 2014).

                                  20          Notably,

                                  21                  [t]he plausibility standard is not akin to a “probability requirement,”
                                                      but it asks for more than a sheer possibility that a defendant has
                                  22                  acted unlawfully. Where a complaint pleads facts that are “merely
                                                      consistent with” a defendant’s liability, it “stops short of the line
                                  23                  between possibility and plausibility ‘of entitlement to relief.’”
                                  24   Iqbal, 556 U.S. at 678.

                                  25   B.     Relevant Statutes

                                  26          The ATA makes it a crime to, inter alia:

                                  27              •   Provide material support to terrorists. More specifically, 18 U.S.C. § 2339A

                                  28                  provides in relevant part: “Whoever provides material support or resources or
                                                                                          6
                                   1                  conceals of disguises the nature, location, source, or ownership of material support

                                   2                  of resources, knowing or intended that they are to be used in preparation for, or in

                                   3                  carrying out, a violation of [certain federal statutes] or in preparation for, or in

                                   4                  carrying out, the concealment of an escape from the commission of any such

                                   5                  violation, or attempts or conspires to do such an act,” shall be fined and/or

                                   6                  imprisoned. 18 U.S.C. § 2339A(a).

                                   7              •   Provide material support or resources to designated foreign terrorist organizations.

                                   8                  More specifically, § 2339B provides in relevant part: “Whoever knowingly

                                   9                  provides material support or resources to a foreign terrorist organization, or

                                  10                  attempts or conspires to do so,” shall be fined or imprisoned. Id. § 2339B(a)(1).

                                  11                  “To violate this paragraph, a person must have knowledge that the organization is a

                                  12                  designated terrorist organization . . . , that the organization has engaged or engages
Northern District of California
 United States District Court




                                  13                  in terrorist activity . . . , or that the organization has engaged or engages in

                                  14                  terrorism . . . .” Id.

                                  15              •   Conceal material support or resources to designated foreign terrorist organizations.

                                  16                  More specifically, § 2339C provides in relevant part: “Whoever . . . knowingly

                                  17                  conceals or disguises the nature, location, source, ownership, or control of any

                                  18                  material support or resources, or any funds or proceeds of such funds[,] knowing or

                                  19                  intending that the support or resources are to be provided, or knowing that the

                                  20                  support or resources were provided, in violation of section 2339B of this title,”

                                  21                  shall be fined or imprisoned. Id. § 2339C(c)(2).

                                  22          While §§ 2339A, 2339B, and 2339C make it a crime to engage in the conduct so

                                  23   described, civil liability is provided for in § 2333. More specifically, § 2333(a) provides as

                                  24   follows:

                                  25                  Any national of the United States injured in his or her person,
                                                      property, or business by reason of an act of international terrorism,
                                  26                  or his or her estate, survivors, or heirs, may sue therefor . . . and
                                                      shall recover threefold the damages he or she sustains and the cost
                                  27                  of the suit, including attorney’s fees.
                                  28   18 U.S.C. § 2333(a). A violation of the above criminal provisions “can provide the basis for a
                                                                                          7
                                   1   [civil] cause of action under § 2333(a).” Fields v. Twitter, Inc., 881 F.3d 739, 743 (9th Cir. 2018).

                                   2          Section 2333(a) of the ATA provides only for primary or direct liability. See, e.g.,

                                   3   Rothstein v. UBS AG, 708 F.3d 82, 97 (2d Cir. 2013) (stating that “it does not appear to us that

                                   4   Congress intended § 2333(a) to permit recovery on such a theory [i.e., aiding and abetting]”).

                                   5   However, the ATA does provide for indirect liability, as reflected by § 2333(d)(2). This was part

                                   6   of the JASTA amendment to the ATA.2 Section 2333(d)(2) (added by JASTA) states as follows:

                                   7                  In an action under subsection (a) for an injury arising from an act of
                                                      international terrorism committed, planned, or authorized by an
                                   8                  organization that had been designated as a foreign terrorist
                                                      organization . . . , liability may be asserted as to any person who aids
                                   9                  and abets, by knowingly providing substantial assistance, or who
                                                      conspires with the person who committed such an act of
                                  10                  international terrorism.
                                  11   Id. § 2333(d)(2) (emphasis added).

                                  12          Finally, independent of the ATA and JASTA, 50 U.S.C. § 1705 provides that “[i]t shall be
Northern District of California
 United States District Court




                                  13   unlawful for a person to violate, attempt to violate, conspire to violate, or cause a violation of any

                                  14   license, order, regulation, or prohibition issued under this chapter,” and “[a] civil penalty may be

                                  15   imposed on any person who commits [such] an unlawful act.” 50 U.S.C. § 1705(a). In response

                                  16   to the 9/11 terrorist attack, “President George W. Bush issued Executive Order No. 13224

                                  17   pursuant to the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq.

                                  18   (‘IEEPA’).” FAC ¶ 62. The Executive Order

                                  19                  blocked all property and interests in property of “Specially
                                                      Designated Global Terrorists” (“SDGTs”), prohibited the provision
                                  20                  of funds, goods, or services for the benefit of SDGTs, and
                                                      authorized the U.S. Treasury to block the assets of individuals and
                                  21                  entities that provide support, services, or assistance to, or otherwise
                                                      associate with, SDGTs, as well as their subsidiaries, front
                                  22                  organizations, agents, and associates.
                                  23   FAC ¶ 64. In addition, 31 C.F.R. § 594.204 provides in relevant part as follows:

                                  24                  Except as otherwise authorized, no U.S. person may engage in any
                                                      transaction or dealing in property or interests in property of persons
                                  25

                                  26   2
                                         See Siegel v. HSBC Bank USA, N.A., No. 17cv6593(DLC), 2018 U.S. Dist. LEXIS 126152, at *8
                                  27   (S.D.N.Y. July 27, 2018) (“‘After JASTA, plaintiffs are not limited to proving their ATA claim on
                                       a theory of . . . primary liability.’”). Congress enacted JASTA in September 2016. See Gonzalez
                                  28   v. Google, Inc., No. 16-cv-03282-DMR, 2018 U.S. Dist. LEXIS 138367, at *17 (N.D. Cal. Aug.
                                       15, 2018).
                                                                                           8
                                                       whose property and interests in property are blocked pursuant to §
                                   1                   594.201(a), including but not limited to the following transactions:
                                   2                   (a) The making of any contribution or provision of funds, goods, or
                                                           services by, to, or for the benefit of any person whose property
                                   3                       and interests in property are blocked pursuant to § 594.201(a).3
                                   4   31 C.F.R. § 594.204(a).

                                   5   C.      Federal Claims – Direct Liability

                                   6           As Defendants note, Plaintiffs’ federal claims assert both direct liability and indirect

                                   7   liability. The direct liability claims are as follows:

                                   8               •   Third claim for relief: Provision of material support to terrorists in violation of 18

                                   9                   §§ 2339A and 2333(a).

                                  10               •   Fourth claim for relief: Provision of material support to a designated foreign

                                  11                   terrorist organization in violation of §§ 2339B and 2333(a).

                                  12               •   Seventh claim for relief: Concealment of material support and resources to a
Northern District of California
 United States District Court




                                  13                   designated foreign terrorist organization in violation of §§ 2339C and 2333(a).

                                  14               •   Eighth claim for relief: Provision of funds, goods, or services to or for the benefit

                                  15                   of specially designated global terrorists in violation of Executive Order No. 13224,

                                  16                   31 C.F.R. Part 594, and 50 U.S.C. § 1705.

                                  17           The first three claims above are all predicated on the ATA (i.e., § 2333(a)). Although the

                                  18   last claim is predicated on a different federal law (§ 1705), Defendants argue – and Plaintiffs do

                                  19   not disagree – that the same analysis applies to all of the claims with respect to the issues

                                  20   addressed herein. Therefore, the Court focuses on the ATA claims.

                                  21           Defendants argue for dismissal of the ATA claims on two grounds: (1) Plaintiffs have not

                                  22   plausibly alleged proximate causation, and (2) Plaintiffs have not plausibly alleged that

                                  23   Defendants committed an “act of international terrorism.” The Court need only address the first

                                  24   argument.

                                  25           The ATA’s direct liability provision states as follows: “Any national of the United States

                                  26
                                  27   3
                                        Title 31 C.F.R. § 594.201 covers prohibited transactions involving blocked property. Section
                                  28   594.201(a) provides that property and interests in property of, e.g., terrorists are blocked and
                                       cannot be transferred.
                                                                                         9
                                   1   injured in his or her person, property, or business by reason of an act of international terrorism, or

                                   2   his or her estate, survivors, or heirs, may sue therefor . . . and shall recover threefold the damages

                                   3   he or she sustains and the cost of the suit, including attorney’s fees.” 18 U.S.C. § 2333(a)

                                   4   (emphasis added).

                                   5           In Fields, the Ninth Circuit addressed what is meant by the phrase “by reason of an act of

                                   6   international terrorism.” It began by noting that the “‘by reason of’ language requires a showing

                                   7   of proximate causation.” Fields, 881 F.3d at 744. It rejected the plaintiffs’ contention that

                                   8   “proximate causation is established under the ADA when a defendant’s ‘acts were a substantial

                                   9   factor in the sequence of responsible causation,’ and the injury at issue ‘was reasonably

                                  10   foreseeable or anticipated as a natural consequence.’” Id. Instead, it held that, “to satisfy the

                                  11   ATA’s ‘by reason of’ requirement, a plaintiff must show at least some direct relationship between

                                  12   the injuries that he or she suffered and the defendant’s acts.”4 Id. (emphasis added).
Northern District of California
 United States District Court




                                  13           The court noted that the “by reason of” language has been used in other contexts, e.g., the

                                  14   Sherman and Clayton Acts and RICO, and inferred that “Congress intended these words to ‘have

                                  15   the same meaning that courts had already given them’ in those contexts.” Id. Proximate cause

                                  16   under those statutes have been construed to require some direct relationship. See id. (citing, e.g.,

                                  17   Holmes v. Securities Investor Protection Corporation, 503 U.S. 258 (1992) (RICO)). In addition,

                                  18                   the same three reasons that compelled the [Supreme Court] to adopt
                                                       the Clayton Act’s “some direct relation” requirement in the RICO
                                  19                   context now motivate us to adopt that requirement in the context of
                                                       the ATA. As relevant here, the conduct the ATA prohibits is the
                                  20                   provision of material support to international terrorists. Not
                                                       requiring that this provision of support have some direct relation to a
                                  21                   plaintiff’s injuries (1) would make it extremely difficult to attribute
                                                       damages to the provision of material support as distinct from other
                                  22                   intervening factors, (2) would force courts to develop complicated
                                                       damages-apportionment rules to avoid multiple recoveries, and (3)
                                  23                   would create these difficulties needlessly, because victims injured
                                  24

                                  25
                                       4
                                         The D.C. Circuit has declined to follow the Ninth Circuit. It has held that, “[t]o survive a motion
                                       to dismiss for failure to state a claim, Plaintiffs . . . must plausibly allege (1) [the defendant’s] acts
                                  26   were a substantial factor in the sequence of events that led to their injuries and (2) that those
                                       injuries must have been reasonably foreseeable or anticipated as a natural consequence of [the
                                  27   defendant’s] conduct.” Owens v. BNP Paribas, S.A., No. 17-7037, 2018 U.S. App. LEXIS 20881,
                                       at *9-10 (D.C. Cir. July 27, 2018). The D.C. Circuit acknowledged that, in Fields, “[t]he Ninth
                                  28   Circuit suggested that [the] direct-relation requirement might represent a ‘higher’ standard for
                                       proximate causation” but added, “We are not so sure.” Id. at *10 n.8.
                                                                                            10
                                                      more directly by the provision of material support would not be
                                   1                  prevented from recovery by a “direct relation” requirement.
                                   2   Id. at 746; cf. Bank of Am. Corp. v. City of Miami, 197 L. Ed 2d 678, 690 (2017) (holding that

                                   3   “proximate cause under the [Fair Housing Act] requires ‘some direct relation between the injury

                                   4   asserted and the injurious conduct alleged’”; quoting Holmes).

                                   5          The Ninth Circuit noted that it was not “hold[ing] that a consideration of foreseeability is

                                   6   irrelevant to, or never required, in a proximate cause analysis”; “foreseeability is another of the

                                   7   ‘judicial tools’ in the proximate cause toolshed.” Fields, 881 F.3d at 747. But, “for purposes of

                                   8   the ATA, it is a direct relationship, rather than foreseeability, that is required.” Id. at 748. The

                                   9   court was “troubled by the seemingly boundless litigation risks that would be posed by extending

                                  10   the ATA’s bounds as far as foreseeability may reach,” especially as “[c]ommunication services

                                  11   and equipment are highly interconnected with modern economic and social life, such that the

                                  12   provision of these services and equipment to terrorists could be expected to cause ripples of harm
Northern District of California
 United States District Court




                                  13   to flow far beyond the defendant’s misconduct.” Id. at 749.

                                  14          Turning to the facts of the case before it, the Ninth Circuit held that the plaintiffs failed to

                                  15   adequately plead proximate causation.

                                  16                  Here, Plaintiffs-Appellants have not pleaded that Twitter’s provision
                                                      of communication equipment to ISIS, in the form of Twitter
                                  17                  accounts and direct messaging services, had any direct relationship
                                                      with the injuries that Plaintiffs-Appellants suffered. At most, the
                                  18                  SAC establishes that Twitter’s alleged provision of material support
                                                      to ISIS facilitated that organization’s growth and ability to plan and
                                  19                  execute terrorist acts. But the SAC does not articulate any
                                                      connection between Twitter’s provision of this aid and Plaintiffs-
                                  20                  Appellants’ injuries. Rather, as the district court noted,
                                  21                          the allegations in the SAC do not support a plausible
                                                              inference of proximate causation between Twitter’s
                                  22                          provision of accounts to ISIS and the deaths of Fields
                                                              and Creach. Plaintiffs allege no connection between
                                  23                          the shooter, Abu Zaid, and Twitter. There are no
                                                              facts indicating that Abu Zaid’s attack was in any
                                  24                          way impacted, helped by, or the result of ISIS’s
                                                              presence on the social network.
                                  25

                                  26   Id. at 749-50 (emphasis added).5

                                  27

                                  28
                                       5
                                        In their opposition, Plaintiffs criticize Fields, see, e.g., Opp’n at 13 (arguing that “the Ninth
                                       Circuit’s assumption – that Congress must have assigned the same meaning to the phrase ‘by
                                                                                           11
                                   1          The instant case is somewhat different from Fields in that, here, Plaintiffs have made one

                                   2   allegation suggesting that Mr. Masharipov’s attack was in one way causally affected by ISIS’s

                                   3   presence on the social platforms. Specifically, Plaintiffs allege that Mr. Masharipov was

                                   4   “radicalized by ISIS’s use of social media.” FAC ¶ 493. However, this conclusory allegation is

                                   5   insufficient to support a plausible claim of proximate causation. See Iqbal, 556 U.S. at 681

                                   6   (noting that conclusory allegations are not entitled to be assumed true).

                                   7          Plaintiffs do not allege that Mr. Masharipov ever saw any specific content on social media

                                   8   related to ISIS. Nor are there even any factual allegations that Mr. Masharipov maintained a

                                   9   Facebook, YouTube, and/or Twitter account. Furthermore, there are allegations in the complaint

                                  10   suggesting that there were other sources of radicalization for Mr. Masharipov. See, e.g., FAC ¶

                                  11   337 (alleging that Mr. Masharipov “had previously received military training with al-Qaeda in

                                  12   Afghanistan in 2011”); see also Iqbal, 556 U.S. at 678 (stating that, “[w]here a complaint pleads
Northern District of California
 United States District Court




                                  13   facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

                                  14   possibility and plausibility of “entitlement to relief”’”). Finally, a direct relationship is highly

                                  15   questionable in light of allegations suggestive of intervening or superseding causes – in particular,

                                  16   Plaintiffs have alleged that, after becoming radicalized, Mr. Masharipov would have a “year-long

                                  17   communication and coordination [with] Islamic State emir Abu Shuhada” to carry out the Reina

                                  18   attack. FAC ¶ 334. Moreover, Plaintiffs fail to allege any clear or direct linkage between

                                  19   Defendants’ platforms and the Reina attack.

                                  20          Notably, at least one other court has rejected a claim of proximate causation problem even

                                  21   in the face of similar allegations that the person who carried out the terrorist attack had been

                                  22   radicalized through social media. In Pennie v. Twitter, Inc., 281 F. Supp. 3d 874 (N.D. Cal. 2017)

                                  23   – a case decided before Fields – the plaintiffs filed an ATA suit against Twitter, Google, and

                                  24   Facebook after a mass shooting in Dallas, Texas, during which five police officers were killed.

                                  25

                                  26   reason of’ as when it enacted antitrust and antiracketeering legislation – contravenes the ATA’s
                                       purpose”), but the case is binding precedent on this Court.
                                  27
                                                Moreover, JASTA’s amendment to the ATA is immaterial because Defendants are simply
                                  28   making a proximate cause argument on Plaintiffs’ direct liability claims, and not their indirect
                                       liability claims (with only the latter being covered by JASTA).
                                                                                          12
                                   1   The “general premise” of the plaintiffs’ complaint was that the defendants “have provided material

                                   2   support to Hamas by allowing Hamas and its members and affiliates to use Defendants’ social

                                   3   media platforms.” Id. at 877. The plaintiffs alleged, inter alia, that the shooter “‘was radicalized,

                                   4   in part, by reviewing postings of HAMAS and other terrorist groups on the internet and

                                   5   Defendants’ social media sites.’” Id. at 877.

                                   6          Judge Spero held that the above allegation was

                                   7                  comparable to allegations at issue in Iqbal, where the Supreme
                                                      Court held too conclusory to be cognizable allegations that
                                   8                  governmental defendants subjected the plaintiff to harsh
                                                      confinement on account of his religion, race, or national origin, “that
                                   9                  [then-Attorney General] Ashcroft was the ‘principal architect’ of
                                                      this invidious policy, and that [then-FBI Director] Mueller was
                                  10                  ‘instrumental’ in adopting and executing it.” Absent any factual
                                                      allegations regarding the Hamas postings that [the shooter] allegedly
                                  11                  viewed and their relationship to the shooting, the assertions here that
                                                      Hamas radicalized [the shooter] are both too conclusory to be taken
                                  12                  as true and too vague to establish proximate cause.
Northern District of California
 United States District Court




                                  13   Id. at 887 n.8. Significantly, Judge Spero reached this conclusion even applying the plaintiffs’

                                  14   broad definition of proximate cause (i.e., substantial factor), see id. at 886, and not the more

                                  15   limited definition of proximate cause endorsed by the Ninth Circuit in Fields.6

                                  16          Judge Spero also noted that “[t]he only specific organizations that Plaintiffs allege [the

                                  17   shooter] interacted with using Defendants’ services are [non-Hamas] groups whose Facebook

                                  18   pages he ‘liked’ – the New Black Panther Party, the Nation of Islam, the Black Riders Liberation

                                  19   Army, and the African American Defense League.” Id. at 887.

                                  20          Finally, Judge Spero held that the plaintiffs could not cure the proximate cause deficiency

                                  21   through an amendment:

                                  22                  Plaintiffs’ counsel suggested at the hearing that Plaintiffs could
                                                      amend their complaint to allege that groups [the shooter] “liked” on
                                  23                  Facebook had contact with Hamas. But Plaintiffs concede that
                                  24

                                  25
                                       6
                                         Cf. Owens, 2018 U.S. App. LEXIS 20881, at *17-18 (stating that, “in order to satisfy proximate
                                       causation under the ATA, Plaintiffs’ complaint needs to adequately plead facts alleging that [the
                                  26   defendant bank] substantially contributed to Plaintiffs’ injuries because the funds to Sudan [a state
                                       sponsor of terrorism] ‘actually [were] transferred to al Qaeda . . . and aided in’ the embassy
                                  27   bombings”; plaintiffs’ conclusory allegations that “the Sudanese banks transmitted the funds from
                                       [the defendant bank] directly to al Qaeda and that these funds from [the defendant bank] were
                                  28   necessary for al Qaeda to carry out the embassy bombings” were not insufficient) (emphasis in
                                       original).
                                                                                        13
                                                       Hamas never directly communicated with [the shooter], and that
                                   1                   they do not know whether [he] ever viewed Hamas social media
                                                       content. Plaintiffs have not suggested that they could allege that
                                   2                   Hamas instructed or encouraged groups like the New Black Panther
                                                       Party to foment the sort of attack that [the shooter] committed, nor
                                   3                   that [he] viewed material from those groups calling for such an
                                                       attack. An amended allegation that Hamas at some point
                                   4                   communicated with radical groups that [the shooter] “liked” on
                                                       Facebook would not establish that Hamas was responsible for [the
                                   5                   shooter’s] attack on police officers in Dallas.
                                   6   Id. at 888.

                                   7           The Court agrees with Judge Spero’s analysis and finds it equally applicable to the direct

                                   8   liability claims in the instant case. Accordingly, Defendants’ motion to dismiss the direct liability

                                   9   claims is granted. The dismissal is with prejudice. Previously, the Court stayed proceedings in

                                  10   the instant case because the Ninth Circuit was deciding Fields; after Fields was decided,

                                  11   Defendants moved to dismiss, arguing, inter alia, a failure to adequately plead proximate cause

                                  12   based on Fields. Plaintiffs responded by filing their FAC, which was their opportunity to address
Northern District of California
 United States District Court




                                  13   any deficiency in proximate cause. At the hearing, Plaintiffs rested their argument on their legal

                                  14   interpretation of proximate cause and did not suggest they could amend the complaint to allege

                                  15   materially different facts. Plaintiffs did not contend, for instance, that they could allege Mr.

                                  16   Masharipov viewed ISIS materials or communicated with ISIS through any of Defendants’ social

                                  17   platforms. Because Plaintiffs’ FAC still does not adequately plead proximate cause for the direct

                                  18   liability claims, dismissal with prejudice is warranted. See Crosby v. Twitter, Inc., 303 F. Supp.

                                  19   3d 564, 580 (E.D. Mich. 2018) (dismissing all claims with prejudice).

                                  20   D.      Federal Claims – Indirect Liability

                                  21           In addition to federal direct liability claims, Plaintiffs also bring federal indirect liability

                                  22   claims – i.e., JASTA claims. As noted above, § 2333(d)(2) provides as follows:

                                  23                   In an action under subsection (a) for an injury arising from an act of
                                                       international terrorism committed, planned, or authorized by an
                                  24                   organization that had been designated as a foreign terrorist
                                                       organization under section 219 of the Immigration and Nationality
                                  25                   Act (8 U.S.C. 1189), as of the date on which such act of
                                                       international terrorism was committed, planned, or authorized,
                                  26                   liability may be asserted as to any person who aids and abets, by
                                                       knowingly providing substantial assistance, or who conspires with
                                  27                   the person who committed such an act of international terrorism.
                                  28   18 U.S.C. § 2333(d)(2) (emphasis added). Plaintiffs’ JASTA claims are as follows:
                                                                                           14
                                   1              •   First claim for relief: Aiding and abetting acts of international terrorism pursuant to

                                   2                  18 U.S.C. § 2333(a) and (d).

                                   3              •   Second claim for relief: Conspiring in furtherance of acts of international terrorism

                                   4                  pursuant to 18 U.S.C. § 2333(a) and (d).

                                   5   Plaintiffs have expressly tied their aiding/abetting and conspiracy claims to ISIS, and not Mr.

                                   6   Masharipov – i.e., Defendants allegedly aided/abetted ISIS’s acts of international terrorism and/or

                                   7   conspired with ISIS who committed acts of international terrorism, both in violation of JASTA.

                                   8   See Opp’n at 15-16.

                                   9          As an initial matter, the Court notes that it has concerns about Plaintiffs’ JASTA claims

                                  10   because Plaintiffs seem to take the position that, in the instant case, ISIS’s “act of international

                                  11   terrorism” encompasses all of ISIS’s terrorist operations, and not the Reina attack specifically.

                                  12   But it is questionable that this is what Congress intended because that could effectively transform
Northern District of California
 United States District Court




                                  13   JASTA, § 2333(d)(2), into a statute that provides for liability for aiding/abetting or conspiring

                                  14   with a foreign terrorist organization generally. See Docket No. 74 (Tr. at 21) (Plaintiffs’ counsel

                                  15   arguing that, with JASTA, Congress intended “to make it that anybody who helps a terrorist

                                  16   organization should be held accountable”) (emphasis added). If Congress had so intended, it

                                  17   could easily have used language similar to that in the ATA, § 2339B, but it did not do so. See 18

                                  18   U.S.C. § 2339B (targeting “[w]hoever knowingly provides material support or resources to a

                                  19   foreign terrorist organization, or attempts or conspires to do so”).

                                  20          Instead, Congress chose to refer to aiding/abetting or conspiring with a person who

                                  21   committed “an act of international terrorism,” not aiding and abetting or conspiring with a foreign

                                  22   terrorist organization. Cf. Linde v. Arab Bank, PLC, 882 F.3d 314, 329 (2d Cir. 2018) (noting that

                                  23   “aiding and abetting an act of international terrorism [JASTA, § 2332(d)(2)] requires more than

                                  24   the provision of material support to a designated terrorist organization [ATA, § 2339B]”)

                                  25   (emphasis in original). As noted above, JASTA provides:

                                  26                  In an action under subsection (a) for an injury arising from an act of
                                                      international terrorism committed, planned, or authorized by an
                                  27                  organization that had been designated as a foreign terrorist
                                                      organization under section 219 of the Immigration and Nationality
                                  28                  Act (8 U.S.C. 1189), as of the date on which such act of
                                                                                         15
                                                      international terrorism was committed, planned, or authorized,
                                   1                  liability may be asserted as to any person who aids and abets, by
                                                      knowingly providing substantial assistance, or who conspires with
                                   2                  the person who committed such an act of international terrorism.
                                   3   18 U.S.C. § 2333(d)(2) (emphasis added). This language indicates that the injury at issue must

                                   4   have arisen from “an act of international terrorism” and that the secondary tortfeasor assisted the

                                   5   principal tortfeasor in committing “such an act of international terrorism” (emphasis added).

                                   6   JASTA does not refer to assisting a foreign terrorist organization generally or such an

                                   7   organization’s general course of conduct. Notably, this understanding of JASTA is consistent

                                   8   with both Crosby, 303 F. Supp. 3d at 564, and Siegel v. HSBC Bank USA, N.A., No.

                                   9   17cv6593(DLC), 2018 U.S. Dist. LEXIS 126152 (S.D.N.Y. July 27, 2018). See Crosby, 303 F.

                                  10   Supp. 3d at 573 (stating that plaintiffs “have not alleged any facts that plausibly suggest that any

                                  11   of the defendants [alleged secondary tortfeasors] ‘aided or abetted’ the person (Mateen) who

                                  12   committed the night club attack”) (emphasis added); Siegel, 2018 U.S. Dist. LEXIS at *12 (stating
Northern District of California
 United States District Court




                                  13   that, “[e]ven if the TAC [third amended complaint] alleged that services the defendants [alleged

                                  14   secondary tortfeasors] provided to ARB directly supported AQI and al-Qaeda, . . . that would be

                                  15   insufficient[;] [t]he TAC does not allege that the defendants were generally aware that they were

                                  16   playing a role in the November 9 Attack”) (emphasis added). And requiring secondary liability to

                                  17   be connected with a specific crime would be consistent with the common law’s understanding of

                                  18   aiding and abetting. See, e.g., United States v. Hernandez-Orellana, 539 F.3d 994, 1006-07 (9th

                                  19   Cir. 2008) (discussing “the classic common law elements of aiding and abetting”; “[a]iding and

                                  20   abetting the commission of a specific crime, we have held, includes four elements: (1) that the

                                  21   accused had the specific intent to facilitate the commission of a crime by another, (2) that the

                                  22   accused had the requisite intent to commit the underlying substantive offense, (3) that the accused

                                  23   assisted or participated in the commission of the underlying substantive offense, and (4) that the

                                  24   principal committed the underlying offense”).

                                  25          But even if Plaintiffs were correct that a JASTA claim is viable based on a defendant’s

                                  26   assistance of a foreign terrorist organization or such an organization’s general course of conduct,

                                  27   the specific allegations made in the complaint fail to establish liability under JASTA. In Linde,

                                  28   the Second Circuit noted that
                                                                                         16
                                   1
                                                       Congress, in enacting JASTA, instructed that the “proper legal
                                   2                   framework for how [aiding and abetting] liability should function”
                                                       under the ATA is that identified in Halberstam v. Welch, 705 F.2d
                                   3                   472 (D.C. Cir. 1983). In Halberstam, the District of Columbia
                                                       Circuit observed that, in the civil context, aiding and abetting
                                   4                   liability requires proof of three elements: (1) “the party whom the
                                                       defendant aids must perform a wrongful act that causes an injury,”
                                   5                   (2) “the defendant must be generally aware of his role as part of an
                                                       overall illegal or tortious activity at the time that he provides the
                                   6                   assistance,” and (3) “the defendant must knowingly and
                                                       substantially assist the principal violation.”
                                   7

                                   8   Linde, 882 F.3d at 329. In the instant case, Plaintiffs have failed to adequately allege the second

                                   9   and third elements above.

                                  10           Regarding the second element – i.e., the intent element – the Linde court explained that a

                                  11   plaintiff does not have to show that the defendant knew of the specific attack at issue, but that the

                                  12   plaintiff does have to show more than just a defendant’s knowledge of the foreign terrorist
Northern District of California
 United States District Court




                                  13   organization’s connection to terrorism. See id. at 329-30. More specifically, the plaintiff must

                                  14   show that the defendant intended to further the organization’s terrorist activities or at least was

                                  15   “‘generally aware’” that, through its actions, the defendant “was thereby playing a ‘role’ in [the

                                  16   organization’s] violent or life-endangering activities.” Id. at 329. And, the court underscored,

                                  17   playing a role in a foreign terrorist organization’s activities is more than just providing material

                                  18   support to such an organization. See id. (noting that “aiding and abetting an act of international

                                  19   terrorism requires more than the provision of material support to a designated terrorist

                                  20   organization[;] [a]iding and abetting requires the secondary actor to be ‘aware’ that, by assisting

                                  21   the principal, it is itself assuming a ‘role’ in terrorist activities”) (emphasis in original). For

                                  22   example, if a defendant bank were to learn that transfers it had been asked to make constituted

                                  23   payments for suicide bombings, that could support a finding that “the bank was aware that by

                                  24   processing future transfers it was playing a role in violent or life-endangering acts whose apparent

                                  25   intent was to intimidate or coerce civilians or to affect a government.” Id. at 330.

                                  26           Here, Plaintiffs have failed to adequately allege that Defendants were generally aware that,

                                  27   through their actions, they were playing or assuming a “role” (as required in Linde) in ISIS’s

                                  28   terrorist activities. There is no allegation, for example, that Defendants knew that ISIS members
                                                                                           17
                                   1   had previously used Defendants’ platforms to communicate specific plans to carry out terrorist

                                   2   attacks. Defendants’ purported knowledge that ISIS previously recruited, raised funds, or spread

                                   3   propaganda through Defendants’ platforms that is more akin to providing material support to a

                                   4   foreign terrorist organization than assuming a role in terrorist activities.

                                   5          Finally, even if the intent element were satisfied, the third element of aiding and abetting

                                   6   liability requires “substantial assistance” on the part of the defendant.

                                   7                  [F]actors relevant to determining “how much encouragement or
                                                      assistance is substantial enough” [include] (1) the nature of the act
                                   8                  encouraged, (2) the amount of assistance given by defendant, (3)
                                                      defendant’s presence or absence at the time of the tort, (4)
                                   9                  defendant’s relation to the principal, (5) defendant’s state of mind,
                                                      and (6) the period of defendant’s assistance.
                                  10

                                  11   Id. at 329; see also id. at 330-31 (noting that, while “[c]ausation focuses on the relationship

                                  12   between an alleged act of international terrorism and a plaintiff’s injury,” “aiding and abetting
Northern District of California
 United States District Court




                                  13   focuses on the relationship between the act of international terrorism and the secondary actor’s

                                  14   alleged supportive conduct”).

                                  15          In the instant case, there are insufficient allegations of substantial assistance given that, as

                                  16   discussed above, there are insufficient allegations that Defendants played a role in any particular

                                  17   terrorist activities. And no reasonable jury could find substantial assistance taking into account

                                  18   the six factors above. For example, in Halberstam, the D.C. Circuit indicated that, for factor (2),

                                  19   i.e., the amount and kind of assistance given the principal wrongdoer, the assistance given by the

                                  20   defendant should play a “major part in prompting the tort” or be “integral” to the tort in order to be

                                  21   considered substantial assistance. Halberstam, 705 F.2d at 484. Here, Plaintiffs have failed to

                                  22   allege that Defendants played a major or integral part in ISIS’s terrorist attacks; for example, there

                                  23   are no allegations that ISIS has regularly used Defendants’ platforms to communicate in support

                                  24   of terrorist attacks. Also, for factor (4), i.e., the defendant’s relation to the principal wrongdoer,

                                  25   the Halberstam court indicated that a close relationship or a relationship where the defendant had

                                  26   a position of authority could weigh in favor of substantial assistance. See id. Here, there is no real

                                  27   dispute that the relationship between Defendants and ISIS is an arms’-length one – a market

                                  28   relationship at best. Rather than providing targeted financial support, cf. Linde, 882 F.3d at 330
                                                                                          18
                                   1   (indicating that a jury might be able to find substantial assistance where bank provided financial

                                   2   services and there was some evidence that, before the attacks at issue, the bank that “the transfers

                                   3   being requested therein were payments for suicide bombings”), Defendants provided routine

                                   4   services generally available to members of the public. Cf. Crosby, 303 F. Supp. at 577 (in

                                   5   analyzing ATA claim pursuant to § 2339B for material support, stating that “the failure to allege

                                   6   facts to show knowledge of a foreseeable connection to terrorist acts is fatal to the material support

                                   7   claims, particularly where the only allegations of the amended complaint are that defendants

                                   8   provided ‘routine’ services knowingly only generally that some (unidentified) users could be

                                   9   affiliated with terrorism”). As to factor (5), i.e., the defendant’s state of mind, the Halberstam

                                  10   court indicated that, where the defendant “showed he was one in spirit” with the principal

                                  11   wrongdoer, id., that could also weigh in favor of substantial assistance. Cf. NAACP v. Claiborne

                                  12   Hardware Co., 458 U.S. 886, 920 (1982) (noting that, “[f]or liability to be imposed by reason of
Northern District of California
 United States District Court




                                  13   association alone, it is necessary to establish that the group itself possessed unlawful goals and

                                  14   that the individual held a specific intent to further those illegal aims”). But here there is no

                                  15   allegation that Defendants have any intent to further ISIS’s terrorism.

                                  16          For all of the foregoing reasons, the Court dismisses the JASTA claims. As above, the

                                  17   dismissal is with prejudice as Plaintiffs did not indicate that they could plead additional allegations

                                  18   to support the aiding-and-abetting or conspiracy claims.

                                  19   E.     State Claims

                                  20          This leave only Plaintiffs’ state claims, which are negligent infliction of emotional distress

                                  21   and wrongful death. As with the federal direct liability claims, Defendants argue that Plaintiffs

                                  22   have failed to adequately allege proximate cause.7 Defendants are correct, even if the proximate

                                  23

                                  24   7
                                         A wrongful death claim can be based on a negligence theory or an intentional tort theory. See
                                  25   Cal. Code of Civ. Proc. § 377.60 (providing that “[a] cause of action for the death of a person
                                       caused by the wrongful act or neglect of another may be asserted by any of the following persons
                                  26   or by the decedent’s personal representative on their behalf”). Although there are allegations in
                                       the FAC that suggest Plaintiffs have asserted an intentional tort theory, see FAC ¶ 536 (alleging
                                  27   that “Defendants[’] actions were undertaken willfully, wantonly, maliciously and in reckless
                                       disregard for Plaintiff’s rights” and thus seeking punitive damages), Plaintiffs, in their opposition
                                  28   brief, have not challenged Defendants’ characterization of the wrongful death claim as one that
                                       sounds in negligence only.
                                                                                         19
                                   1   cause standard for state law is more forgiving that the proximate cause standard for an ATA claim.

                                   2   See, e.g., CACI 440 (in negligence jury instructions, stating that “[a] substantial factor in causing

                                   3   harm is a factor that a reasonable person would consider to have contributed to the harm[;] it must

                                   4   be more than a remote or trivial factor”). As discussed above, although Plaintiffs allege that Mr.

                                   5   Masharipov was radicalized through Defendants’ social media networks, that allegation is entirely

                                   6   conclusory in nature and fails to establish proximate cause even under the more lenient standard.

                                   7   See Pennie v, 281 F. Supp. 3d at 886.

                                   8          The state claims are therefore dismissed, and with prejudice. At the hearing, Plaintiffs

                                   9   made no attempt to argue that they could make additional allegations that would cure the

                                  10   proximate cause deficiency.

                                  11                                        III.     CONCLUSION

                                  12          For the foregoing reasons, the Court grants Defendants’ motion in its entirety and orders
Northern District of California
 United States District Court




                                  13   the Clerk of the Court to enter a final judgment in Defendants’ favor in accordance with this

                                  14   opinion. The Clerk of the Court shall also close the file in this case.

                                  15          This order disposes of Docket No. 62.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: October 29, 2018

                                  20

                                  21                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         20
